Exhibit 10.32
FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE (“Amendment”) is made as of this 23rd day of
September 2008, by and between WEST REAL ESTATE AND MANAGEMENT, INC., a
Minnesota corporation, (“Landlord”), ATMI PACKAGING, INC., a Minnesota
corporation (“Tenant”), and ATMI, INC., a Delaware corporation, (Guarantor”).
WITNESSETH:
WHEREAS, Landlord and Tenant have entered into that certain Lease dated as of
October 21, 2004 pertaining to certain “leased premises” located at 10851
Louisiana Avenue South, Bloomington, Minnesota (together with all amendments and
addenda, the “Lease”);
WHEREAS, Guarantor has guaranteed all of Tenant’s obligations under the Lease;
WHEREAS, by virtue of a First Addendum to Lease dated February 23, 2005 (“First
Addendum”), Landlord, Tenant, and Guarantor agreed to add additional terms to
the Lease;
WHEREAS, the parties wish to amend certain terms of the Lease and the Addendum
thereto;
NOW THEREFORE, in consideration of the Lease and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Landlord and Tenant agree to amend the Lease as follows:
1. DEFINED TERMS. Terms used in this Amendment and not defined herein shall have
the meanings set forth in the Lease.
2. ARTICLE 1 — Premises and Term. The Lease is amended by extending the original
term to August 31, 2013.
3. ARTICLE 2 — BASE RENT. The Lease is hereby amended by adding the following
rent schedule:

              LEASE YEARS 7   BASE RENT   ANNUAL BASE   MONTHLY BASE THROUGH 9  
/SQ. FT.   RENT   RENT
9/1/2010-8/31/2013
  $4.71   $320,468.40   $26,705.70

 

 



--------------------------------------------------------------------------------



 



4. ARTICLE 9 — ALTERATIONS, INSTALLATIONS, FIXTURES. Article 9 of the Lease
shall remain in full force and effect and is hereby amended as follows:
Landlord and Tenant agree that the improvements in existence as of the date of
this Amendment are guaranteed to be removed by Tenant upon expiration or
termination of the Lease. The improvements to be removed, in addition to the
items already enumerated in Article 9, shall include the following:
1. Two offices in southwest corner of warehouse.
2. All concrete pads, Praxair Nitrogen tank, and four chiller units on north
side of building (the area where these improvements are located shall be
restored to its prior condition as an asphalt truck court).
3. All rooftop HVAC units (the area of the roof where these units are located
shall be restored to its prior condition and appropriately integrated into any
contiguous roof areas).
4. All clean room equipment.
5. Electrical or other utility conduits back to the main service panel that
serve all improvements to be removed in the original Article 9 and this
Amendment.
For the avoidance of doubt, other than with respect to the two offices
referenced in item 1 above, Tenant shall not have restoration obligations with
respect to the pre-existing office space portion of the leased premises
specified as “shaded area to remain” in the attached Exhibit A.
The removal requirements for the Approved Tenant Improvements shall remain as
provided in Paragraph 4 of the First Addendum of Lease. The penultimate sentence
of Article 9 is deleted in its entirety, and Tenant’s obligation to maintain the
letter of credit shall be released upon execution of this Amendment.
5. FULL FORCE AND EFFECT. Except as modified herein, the original terms of the
Lease along with any Amendments and/or Addendums thereto shall remain in full
force and effect.
IN WITNESS WHEREOF, Landlord, Tenant, and Guarantor have executed this Amendment
as of the day and year first above written.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE TO FOLLOW]

 

2 of 4



--------------------------------------------------------------------------------



 



              LANDLORD:
 
            WEST REAL ESTATE AND MANAGEMENT, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
  Date:    
 
       
 
            TENANT:
 
            AMTI PACKAGING, INC.
 
       
 
  By:    
 
       
 
  Name:   Doug Neugold
 
       
 
  Title:   CEO & President
 
       
 
  Date:   23 September 2008
 
       
 
            GUARANTOR:
 
            ATMI, INC.
 
       
 
  By:    
 
       
 
  Name:   Paul Hohlstein
 
       
 
  Title:   Sr VP, Supply Chain & Operations
 
       
 
  Date:   23 September 2008
 
       

 

3 of 4



--------------------------------------------------------------------------------



 



Exhibit A to First Amendment to Lease
[c81052p8105201.gif]

 

4 of 4